                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Andrea Lee Sanders,                                        Civil No. 18-1138 (DWF/DTS)

                    Plaintiff,

v.                                                      ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION
Denver Human Service of Child Support
Enforcement; Hennepin County/Human
Service and Public Health Department
Child Support Enforcement; Mississippi
Department of Human Service,

                    Defendants.


      This matter is before the Court upon Plaintiff Andrea Lee Sanders’ objections (Doc.

Nos. 12, 13, 14) to Magistrate Judge David T. Schultz’s July 27, 2018 Report and

Recommendation (Doc. No. 10) insofar as it recommends that this matter be remanded to

Hennepin County District Court, Fourth Judicial District, State of Minnesota. Defendant

Hennepin County filed a response to Plaintiff’s objections on August 20, 2018. (Doc.

Nos. 15, 16.) Plaintiff filed a self-styled motion to rebut on August 30, 2018. (Doc.

No. 18.)

      The background for the above-entitled matter is clearly and precisely set forth in the

Report and Recommendation and is incorporated by reference. In the Report and

Recommendation, the Magistrate Judge found that Plaintiff’s attempt to remove a

terminated state-court case to this Court is improper because he was not a defendant in the

state-court case and the time for removal passed long ago. The Magistrate Judge also
noted that Plaintiff appears to seek to appeal the dismissal of the state-court case to this

Court or, alternatively, to bring an independent lawsuit on the same grounds as the

state-court case. The Magistrate Judge noted that any attempted appeal is foreclosed by

the Rooker-Feldman doctrine and any attempt to revive an independent lawsuit is barred by

the doctrine of res judicata. Finally, the Magistrate Judge noted that to the extent that

Plaintiff seeks to bring claims that could not have been raised in previous litigation, those

claims appear to be frivolous. The Magistrate Judge then recommended that the case be

remanded, rather than dismissed, since this action was commenced with a notice of

removal, rather than an independent pleading. Defendant Hennepin County objects to the

Report and Recommendation only to the extent that it recommends remand, rather than

dismissal with prejudice, noting that the lawsuit Plaintiff purports to remove has been

dismissed with prejudice.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference for

purposes of Plaintiff’s objections. After carefully considering Plaintiff’s objections, the

Court finds no reason to depart from the Magistrate Judge’s recommendation. Based

upon the de novo review of the record and all of the arguments and submissions of the

parties and the Court being otherwise duly advised, the Court enters the following:




                                              2
                                        ORDER

       1.     Plaintiff Andrea Lee Sanders’ objections (Doc. Nos. [12], [13], [14]) to

Magistrate Judge David T. Schultz’s July 27, 2018 Report and Recommendation are

OVERRULED.

       2.     Magistrate Judge David T. Schultz’s July 27, 2018 Report and

Recommendation (Doc. No. [10]) is ADOPTED.

       3.     This matter is remanded to Hennepin County District Court, Fourth Judicial

District, State of Minnesota.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 17, 2018           s/Donovan W. Frank
                                  DONOVAN W. FRANK
                                  United States District Judge




                                            3
